Title: To James Madison from John Gavino, 15 April 1801
From: Gavino, John
To: Madison, James


					
						No. 62
						Sir
						Gibraltar 15h. April 1801
					
					I herewith anex you Copy of my last Dispatch No. 61 and now inclose you Copy of Consul Cathcarts of Tripoli’s Letter to Consul OBrion of Algier 2d. January, likewise of the letters to me under 21st. do. & 8. Feby. for yr. Goverment.
					A Convoy is arrived with Provisions & Stores from England for this Place, Mahon and Malta.  I have the honor to be—Sir Your most obedt. & most hl. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
